Citation Nr: 1004553	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  03-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Mississippi 
from February 1990 to February 1999 and served active duty 
in the Army from May 1990 to October 1990 and from December 
1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the case was denied by the Board in 
a March 2005 decision.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2008, the Court issued an 
order and set aside the Board's March 2005 decision.  The 
appeal was remanded by the Board in October 2008 for 
additional development and has returned to the Board for 
further review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Since the time of the prior remand in October 2008, new 
evidence has been associated with the Veteran's claims file 
to show that he is currently in receipt of disability 
benefits from the Social Security Administration (SSA).  In 
February 2009, during a VA examination, the Veteran reported 
that he has received SSA disability benefits for the past 
several years.  However, the medical records relied upon by 
the SSA, as well as the SSA's decision, are not in the 
claims file.  The Board notes that VA has a statutory duty 
to obtain these records.  See                38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2008).  The Court has 
also held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  As such 
records may contain pertinent medical evidence, these 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of all 
pertinent medical records relied upon in 
the adjudication of the Veteran's claim 
for SSA benefits.  Any attempts to obtain 
records that are ultimately unsuccessful, 
should be documented in the claims file.

2.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
a lumbar spine disability.  If the 
decision remains adverse to the Veteran, 
he and his representative must be provided 
with an appropriate SSOC, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




